Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 02/22/2022 has been entered and accepted. The amendment with
regard to the specification objection has been accepted and the objection withdrawn. The amendment with regard to the double patenting issues has been accepted and rejection withdrawn. 

Response to Arguments
A new interpretation of Sakai over Murakami overcomes the amendments.
Applicant’s arguments, see Pages 1-3, filed 2/02/2022, with respect to the rejection(s) of claim(s) 1-9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Sakai (US 20200376591 A1), in view of SAKURAI (US 20210031298 A1), Murakami (US 20190151988 A1), and Stambke (US 20220016730 A1). A full rejection can be found below.

Claim Objections
Claim 1 and 8-9 are objected to because of the following informalities:  
Regarding claim 1:
- “a laser oscillator that emits processing light” should be “a laser oscillator that emits a processing light”
- “a measurement unit that emits measurement light” should be “a measurement unit that emits a measurement light”
a keyhole”
Regarding claim 8:
- “a laser oscillator that emits processing light” should be “a laser oscillator that emits a processing light”
- “a measurement unit that emits measurement light” should be “a measurement unit that emits a measurement light”
- “the keyhole” should be “a keyhole”
- “the mirror is a dichroic mirror” should be “first mirror is a dichroic mirror”

Regarding claim 9:
- “laser processing apparatus that emits processing light” should be “laser processing apparatus that emits processing light a processing light"
- “a measurement unit that emits measurement light” should be “a measurement unit that emits a measurement light”
- “the keyhole” should be “a keyhole”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 20200376591 A1), in view of SAKURAI (US 20210031298 A1), Murakami (US 20190151988 A1), and Stambke (US 20220016730 A1).
	Regarding claim 1, Sakai teaches a laser processing apparatus (Figure 1; laser welding device 10) comprising:
	a laser oscillator (laser oscillator 11) that emits processing light (Figure 2; laser light L) with which a processing 5point (Figure 3; part of object 30 where keyhole 37 is formed) of a surface of a workpiece is irradiated (Paragraph 46; upper surface of upper metal plate 31 is welded by laser beam L);
	a measurement unit (Figure 1; optical interferometer 12) that emits measurement light (Paragraph 40; optical interferometer 12 outputs measurement beam S) with which the processing point (keyhole 37) is irradiated (Paragraph 62; measurement light S is overlapped coaxially with laser light L and is applied to inside of keyhole 37),
	Paragraph 54 further teaches that the measurement light is overlapped concentrically and coaxially with laser light L and thus irradiates at the processing point.
	and detects the measurement light reflected from the bottom surface of the keyhole formed at the processing point (Figure 3 Paragraph 62; optical interferometer 12 receives measurement light reflected off the bottom 37a part of the keyhole 37);
a first mirror (Figure 2; beam splitter 25) that combines the processing light and the measurement light (Paragraph 54; measurement light S is overlapped coaxially with laser light L);
a lens that condenses the processing light and the measurement light on the processing point (Paragraph 62; measurement light S is overlapped coaxially with laser light L and are applied to inside of keyhole 37).

a measurement processor (determiner 17) that performs a predetermined measurement based on a signal from the measurement unit (Paragraph 116; determiner identifies the weld penetration depth based on measured values measured by measuring instrument 14),
Sakai fails to teach a laser processing apparatus wherein:
a measurement processor that performs a predetermined measurement based on a signal from the measurement unit, wherein for adjusting a deviation between an irradiation position of the processing light and an irradiation position of the measurement light on the surface of the workpiece,
a second mirror configured to change an angle of measurement light;
the laser oscillator emits processing guide light with which the surface of the workpiece is irradiated and the measurement unit emits measurement guide light which the surface of the workpiece is irradiated, the processing guide light having a different wavelength from the processing light and the measurement guide light having a different wavelength from the measurement light,
and wherein respective wavelengths of the processing guide light and the 20measurement guide light are set to wavelengths at which 
a deviation amount between an irradiation position of the processing guide light and an irradiation position of the measurement guide light due to a chromatic aberration of magnification of the lens, and a deviation amount between the irradiation position of the processing light and the irradiation position of the measurement 25light due to the chromatic aberration of magnification of the lens are equal to each other.
SAKURAI teaches a laser processing apparatus, wherein:
a measurement processor (determination unit 17) performs a predetermined measurement (Paragraph 86 and Paragraph 114; determination unit 17 determines an optical axis deviation direction of the measurement beam S otherwise known as step S104) based on a signal from the measurement unit (Paragraph 54 and Paragraph 113; step S102 where the penetration depth of the weld portion 35 is measured by the measurement unit wherein the determination unit determines the penetration depth using the measured values), for adjusting a deviation between an irradiation position of the processing light and an irradiation position of the measurement light on the surface of the workpiece (Paragraph 117; step S106 where the deviation between the laser beam L and the measurement beam S is adjusted), 
Changing the deviation of the optical axis would also change the deviation between the irradiation positions.
Figure 13 provides a full chart on each step from steps S101 to S106.
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sakai with Sakurai and have the determiner perform a measurement to determine the optical axis deviation direction of the measurement light S based on the signal on the penetration depth for adjusting the deviation in optical axis between the laser beam and the measurement beam. This would have been done to correct any optical axis misalignment and to ensure that the depth of the keyhole would be measured accurately (Sakurai Paragraph 6).
Sakai modified with Sakurai fails to teach a laser processing apparatus wherein:
a second mirror configured to change an angle of measurement light;
the laser oscillator emits processing guide light with which the surface of the workpiece is irradiated and the measurement unit emits measurement guide light which the surface of the workpiece is irradiated, the processing guide light having a different wavelength from the processing light and the measurement guide light having a different wavelength from the measurement light,
and wherein respective wavelengths of the processing guide light and the 20measurement guide light are set to wavelengths at which 
a deviation amount between an irradiation position of the processing guide light and an irradiation position of the measurement guide light due to a chromatic aberration of magnification of the lens, and a deviation amount between the irradiation position of the processing light and the irradiation position of the measurement 25light due to the chromatic aberration of magnification of the lens are equal to each other.
	Murakami teaches a laser processing apparatus wherein:
a machining light which is focused on the focus position on the machining surface of the workpiece (Paragraph 46)
a visible guide light (Paragraph 5) which is focused on the focus point of the machining surface of the workpiece (Paragraph 55)
the position of the lens is controlled based on the respective correlation data so that the focus position of the machining light on the machining surface of the workpiece coincides with the focus position of the guide light on the machining surface of the workpiece (Paragraph 55)
the positional deviations occur due to the machining light and the guide light having different chromatic aberrations due to having different wavelengths (Paragraph 49)
a data calculation unit calculates a lens position based on the wavelength of the guide light and the wavelength of the machining lens (Paragraph 70-72)
It would have been obvious to someone of ordinary skill in the art before the filing date of the 
Further, due to the measuring light of Sakai having a different optical path and having a different collimating lens than the processing light, a second guide light of differing wavelength with the measuring light would have been added which would have traveled along the optical path of the measuring light purpose of correcting the focus point of the processing light to be exactly as desired and further to set the respective correlation data for the focus position of the processing light as to compensate for the effects of chromatic aberration due to having different wavelengths.
While this addresses the issue of axial chromatic aberration, it does not solve the issue of lateral chromatic aberration as SAKURAI teaches that deviations between optical axes of the processing light and the measuring light could result in inaccurate measurement of the depth of the keyhole (Paragraph 5). Lateral chromatic aberration is known in the art as differing wavelengths of light having differing refraction and thus causing each wavelength to have a slightly different height on the image plane as evidenced by Walker (Lateral Color, 2008, SPIE, Excerpt from Optical Engineering Fundamentals Second Edition). This would also cause a deviation in the optical axis and processing point between the processing light and the measuring light as the two have varying wavelengths. 
However, Walker also provides evidence that the refraction of the wavelength, which causes the chromatic aberration, varies as a function of wavelength. As such, it would be obvious to set the wavelength of the two respective guide lights so that the deviation amount between the guide light of the processing light and the guide light of the measuring light due to lateral chromatic aberration would 
Furthermore, while Sakai modified with Murakmi does not directly teach that the laser oscillator emits both the processing laser light and processing laser guide light and that the measurement unit emits both the measurement light and the measurement guide light, it would have been obvious to one of ordinary skill to simply synthesized the processing light and the measurement light with their respective guide lights before outputting them as evidenced by the guide laser units 871 and 872 which are synthesized by dichroic mirror 874 in Column 43 Lines 30-37 of Sato (US 6881925 B1) as the MPEP teaches that making something integral is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results. MPEP2144.04V.
Sakai modified with Murakami fails to teach:
a second mirror configured to change an angle of measurement light;
Stambke teaches a method for OCT measurement beam adjustment, comprising:
a processing beam 3
a first mirror (first deflection mirror 5) 
a second mirror (measurement mirror scanner 13) configured to change an angle of measurement light (Figure 1 Paragraph 35; deflecting the measurement beam 12 onto the first deflection mirror);
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sakai as modified with Stambke and have a second mirror configured to change an angle of the measurement light. This would be done to have the mirror be 

Regarding claim 2, Sakai teaches a laser processing apparatus as claimed in claim 1, wherein:
a wavelength of the processing light (laser light L) and a wavelength of the measurement light (measurement light S) are different from each other (Paragraph 51; wavelength difference between laser light L and measurement light S).

Regarding claim 3, Sakai teaches a laser processing apparatus as claimed in claim 1, wherein:
wherein the first mirror (beam splitter 25) is a dichroic mirror (Paragraph 50).

Regarding claim 4, Sakai teaches a laser processing apparatus as claimed in claim 1, wherein:
the measurement unit (Figure 1; optical interferometer 12) is an optical interferometer that 10generates an optical interference intensity signal (Paragraph 45 Figure 1; measurement instrument 14 inside optical interferometer sends signals to determiner) based on interference generated by an optical path difference between the measurement light reflected at the processing point and reference light (Paragraph 62; light is reflected off of bottom part of keyhole and returned to optical interferometer).
An optical interferometer generates an interference signal when two or more light waves are combined together to produce interference as evidenced by the first sentence of “What is an optical interferometer - Scientific American”. In this case, the two light waves are the reflected light (as explained in Paragraph 62 of Sakai) and measurement light S emitted from the optical interferometer (Sakai Paragraph 42; measurement light S).

 as claimed in claim 4, wherein:
the measurement processor (determiner 17) calculates a depth of a keyhole generated at the processing point based on the optical interference intensity signal (Paragraph 116; optical interference intensity signal sent to determiner 17 from measuring instrument 14).

Regarding claim 6, Sakai teaches a laser processing apparatus as claimed in claim 1, further comprising:
an adjustment mechanism (robot 18) that adjusts the irradiation position of either the processing light or the measurement light (Paragraph 58; robot 18 adjusts position of both processing light and measuring light by moving the laser emitting head 20).

Regarding claim 8, Sakai teaches a laser processing apparatus (Figure 1; laser welding device 10) includes, 
a laser oscillator (laser oscillator 11) that emits processing light (Figure 2; laser light L) with which a processing point (Figure 3; part of object 30 where keyhole 37 is formed) of a surface of a workpiece is irradiated (Paragraph 46; upper surface of upper metal plate 31 is welded by laser beam L), 
a measurement unit (Figure 1; optical interferometer 12) that emits measurement light (Paragraph 40; optical interferometer 12 outputs measurement beam S) with which the processing point (keyhole 37) is irradiated (Paragraph 62; measurement light S is overlapped coaxially with laser light L and is applied to inside of keyhole 37), 
Paragraph 54 further teaches that the measurement light is overlapped concentrically and coaxially with laser light L and thus irradiates at the processing point.
and detects the measurement light reflected from the bottom surface of the keyhole formed at the processing point (Figure 3 Paragraph 62; optical interferometer 12 receives measurement light reflected off the bottom 37a part of the keyhole 37),
a first mirror (Figure 2; beam splitter 25) that combines the processing light and the measurement  tReply to Office Action of November 3, 2021light (Paragraph 54; measurement light S is overlapped coaxially with laser light L), 
a lens that condenses the processing light and the measurement light on the processing point (Paragraph 62; measurement light S is overlapped coaxially with laser light L and are applied to inside of keyhole 37)
While Figure 2 teaches an embodiment where a focusing lens exists in each of the optical paths of the measurement light and laser light, it would have been obvious to one of ordinary skill in the art to substitute these two focusing lenses for a single focusing lens which condenses both lights similar to focusing lens 42 shown in Figure 11 while maintaining use of the two collimating lenses 21 and 23. Using a collimating lens for each of two different light sources while using a single focusing lens for both is well known in the art as can be seen in Figure 2 of Webster (US 20200246911 A1). In this figure, both the imaging light and laser light use their own collimating lenses (lenses 22 and 24 respectively) while sharing the use of a single focusing optic 18.
and a measurement processor (determiner 17) that performs a predetermined measurement based on a signal from the measurement unit (Paragraph 116; determiner identifies the weld penetration depth based on measured values measured by measuring instrument 14), 
wherein a wavelength of the processing light (laser light L) and a wavelength of the measurement light (measurement light S) are different from each other (Paragraph 51; wavelength difference between laser light L and measurement light S), 
the mirror (beam splitter 25) is a dichroic mirror (Paragraph 50), 
the measurement unit (Figure 1; optical interferometer 12) is an optical interferometer that generates an optical interference intensity signal (Paragraph 45 Figure 1; measurement instrument 14 inside optical interferometer sends signals to determiner) based on interference generated by an optical path difference between the measurement light reflected at the processing point and reference light (Paragraph 62; light is reflected off of bottom part of keyhole and returned to optical interferometer),
Sakai fails to teach a laser processing apparatus wherein:
a second mirror configured to change an angle of measurement light,
and a measurement processor that performs a predetermined measurement based on a signal from the measurement unit wherein for adjusting a deviation between an irradiation position of the processing light and an irradiation position of the measurement light on the surface of the workpiece, the laser oscillator emits processing guide light with which the surface of the workpiece is irradiated and the measurement unit emits measurement guide light which the surface of the workpiece is irradiated, the processing guide light having a different wavelength from the processing light and the measurement guide light having a different wavelength from the measurement light, and wherein respective wavelengths of the processing guide light and the measurement guide light are set to wavelengths at which a deviation amount between an irradiation position of the processing guide light and an irradiation position of the measurement guide light due to a chromatic aberration of magnification of the lens, and a deviation amount between the irradiation position of the processing light and the irradiation position of the measurement light due to the chromatic aberration of magnification of the lens are equal to each other
 in a first optical adjustment, the laser processing apparatus is configured to align an irradiation position of the processing light with an irradiation position of the measurement light without using the processing guide light and the measurement guide light, and rReply to Office Action of November 3, 2021ecord a deviation amount between an irradiation position of the processing guide light and an irradiation position of the measurement guide light, as a deviation amount of an initial adjustment position; and in second and subsequent optical adjustments, the laser processing apparatus is configured to adjust a deviation amount between the irradiation position of the processing guide light and the irradiation position of the measurement guide light to be equal to the deviation amount of the initial adjustment position.
SAKURAI teaches a laser processing apparatus, wherein:
and a measurement processor (determination unit 17) that performs a predetermined measurement (Paragraph 86 and Paragraph 114; determination unit 17 determines an optical axis deviation direction of the measurement beam S otherwise known as step S104) based on a signal from the measurement unit (Paragraph 54 and Paragraph 113; step S102 where the penetration depth of the weld portion 35 is measured by the measurement unit wherein the determination unit determines the penetration depth using the measured values) wherein for adjusting a deviation between an irradiation position of the processing light and an irradiation position of the measurement light on the surface of the workpiece (Paragraph 117; step S106 where the deviation between the laser beam L and the measurement beam S is adjusted),
Changing the deviation of the optical axis would also change the deviation between the irradiation positions.
Figure 13 provides a full chart on each step from steps S101 to S106.
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sakai with Sakurai and have the determiner perform a measurement to determine the optical axis deviation direction of the measurement light S based on the signal on the penetration depth for adjusting the deviation in optical axis between the laser beam and the measurement beam. This would have been done to correct any optical axis misalignment and to ensure that the depth of the keyhole would be measured accurately (Sakurai Paragraph 6).

a second mirror configured to change an angle of measurement light,
the laser oscillator emits processing guide light with which the surface of the workpiece is irradiated and the measurement unit emits measurement guide light which the surface of the workpiece is irradiated, the processing guide light having a different wavelength from the processing light and the measurement guide light having a different wavelength from the measurement light, and wherein respective wavelengths of the processing guide light and the measurement guide light are set to wavelengths at which a deviation amount between an irradiation position of the processing guide light and an irradiation position of the measurement guide light due to a chromatic aberration of magnification of the lens, and a deviation amount between the irradiation position of the processing light and the irradiation position of the measurement light due to the chromatic aberration of magnification of the lens are equal to each other
 in a first optical adjustment, the laser processing apparatus is configured to align an irradiation position of the processing light with an irradiation position of the measurement light without using the processing guide light and the measurement guide light, and rReply to Office Action of November 3, 2021ecord a deviation amount between an irradiation position of the processing guide light and an irradiation position of the measurement guide light, as a deviation amount of an initial adjustment position; and in second and subsequent optical adjustments, the laser processing apparatus is configured to adjust a deviation amount between the irradiation position of the processing guide light and the irradiation position of the measurement guide light to be equal to the deviation amount of the initial adjustment position.
Murakami teaches a laser processing apparatus wherein:
a machining light which is focused on the focus position on the machining surface of the workpiece (Paragraph 46)
a visible guide light (Paragraph 5) which is focused on the focus point of the machining surface 
the position of the lens is controlled based on the respective correlation data so that the focus position of the machining light on the machining surface of the workpiece coincides with the focus position of the guide light on the machining surface of the workpiece (Paragraph 55)
the positional deviations occur due to the machining light and the guide light having different chromatic aberrations due to having different wavelengths (Paragraph 49)
a data calculation unit calculates a lens position based on the wavelength of the guide light and the wavelength of the machining lens (Paragraph 70-72)
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sakai as modified with Murakami and to have added a guide light of a different wavelength which would irradiate across the same optical path as the processing light. This would be done for purpose of correcting the focus point of the processing light to be exactly as desired (Murakami Paragraph 5) and further to set the respective correlation data for the focus position of the processing light (Murakami Paragraph 55) as to compensate for the effects of chromatic aberration due to having different wavelengths (Murakami Paragraph 49).
Further, due to the measuring light of Sakai having a different optical path and having a different collimating lens than the processing light, a second guide light of differing wavelength with the measuring light would have been added which would have traveled along the optical path of the measuring light purpose of correcting the focus point of the processing light to be exactly as desired and further to set the respective correlation data for the focus position of the processing light as to compensate for the effects of chromatic aberration due to having different wavelengths.
While this addresses the issue of axial chromatic aberration, it does not solve the issue of lateral chromatic aberration as SAKURAI teaches that deviations between optical axes of the processing light and the measuring light could result in inaccurate measurement of the depth of the keyhole (Paragraph 
However, Walker also provides evidence that the refraction of the wavelength, which causes the chromatic aberration, varies as a function of wavelength. As such, it would be obvious to set the wavelength of the two respective guide lights so that the deviation amount between the guide light of the processing light and the guide light of the measuring light due to lateral chromatic aberration would be equal to the deviation between the processing light and measurement light due to lateral chromatic aberration. This would be done as the guide lights as visible (Murakami Paragraph 5) while the processing light is not and so this deviation can be corrected manually similarly to how the operator in Murakami can teach the robot the correct focus position. 
Logically, the first step in this process would be to align the process light and the measurement light using the method taught by SAKURAI with the remaining deviation being measured based on the deviation between the two guide lights (which the operator could easily measure due to the two lights being visible). After this measurement is taken, the process light and measurement light would be further adjusted based on the remaining deviation measured by the two guide lights.
Furthermore, while Sakai modified with Murakmi does not directly teach that the laser oscillator emits both the processing laser light and processing laser guide light and that the measurement unit emits both the measurement light and the measurement guide light, it would have been obvious to one of ordinary skill to simply synthesized the processing light and the measurement light with their respective guide lights before outputting them as evidenced by the guide laser units 871 and 872 which are synthesized by dichroic mirror 874 in Column 43 Lines 30-37 of Sato (US 6881925 B1) as the MPEP 
Sakai modified with Murakami fails to teach:
a second mirror configured to change an angle of measurement light,
Stambke teaches a method for OCT measurement beam adjustment, comprising:
a processing beam 3
a first mirror (first deflection mirror 5) 
a second mirror (measurement mirror scanner 13) configured to change an angle of measurement light (Figure 1 Paragraph 35; deflecting the measurement beam 12 onto the first deflection mirror);
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sakai as modified with Stambke and have a second mirror configured to change an angle of the measurement light. This would be done to have the mirror be tiltable in two tilt axes (Stambke Paragraph 35) which would be used similarly to the mirrors taught by MURAKAMI to correct the deviation caused by chromatic aberration.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 20200376591 A1) and in view of SAKURAI (US 20210031298 A1), Murakami (US 20190151988 A1), and Stambke (US 20220016730 A1) and in further view of Sato (US 6881925 B1).
Regarding claim 7, Sakai teaches a laser processing apparatus as claimed in claim 1. 
Sato teaches a laser machining apparatus, comprising:
two guide laser units (871 and 872) which emit laser beams having different wavelengths
a two-dimensional light receiving element (Column 42 Lines 54-57; light position detecting units are PSD) that detects the irradiation 25positions of the processing guide light (light position detecting unit 879) and the irradiation position of the measurement guide light (light position detecting unit 881).
Light position detecting units 863 and 864 are used in a different embodiment but are analogous to the light detecting unit 879 and 881 (Figure 9 and Figure 10 respectively).
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sakai as modified with Sato and used the light position detect unit to automate the process of detecting the irradiation positions and focus of the guide lights which are used to compensate for chromatic aberration instead of manually adjusting the positions and focus of the lasers. The MEPE holds that broadly providing an automatic means to replace a manually activity which accomplishes the same result is not sufficient to disguise over prior art. MPEP2144.04BIII.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 20200376591 A1) and in view of SAKURAI (US 20210031298 A1) and Murakami (US 20190151988 A1).
Regarding claim 9, Sakai teaches an optical adjustment method performed by a laser processing apparatus (Figure 1; laser welding device 10) that emits processing light (Figure 2; laser light L), measurement light (Paragraph 40; optical interferometer 12 outputs measurement beam S) for measuring the depth of the keyhole formed by the processing light (Figure 3 Paragraph 62-3; optical interferometer 12 receives measurement light reflected off the bottom 37a part of the keyhole 37 and thus identifies the depth of keyhole 37), 
Paragraph 61 teaches that the laser light L forms weld part 35 which melts and forms keyhole 37.

processing guide light, and measurement guide light with which a surface of a workpiece is irradiated,
in a first optical adjustment, aligning an irradiation position of the processing light with an irradiation position of the measurement light without using the processing guide light and the measurement guide light, 
wherein the processing light and the processing guide light are emitted from a first source, and the measurement light and the measurement guide light are emitted from a second source different from the first source, and recording a deviation amount between an irradiation position of the processing guide light and an irradiation position of the measurement guide light, as a deviation amount of an initial adjustment position; and in second and subsequent optical adjustments, adjusting a deviation amount between the irradiation position of the processing guide light and the irradiation position of the measurement guide light so as to be equal to the deviation amount of the initial adjustment position.
SAKURAI teaches a laser processing apparatus, wherein:
in a first optical adjustment, aligning an irradiation position of the processing light with an irradiation position of the measurement light without using the processing guide light and the measurement guide light (Paragraph 117; step S106 where the deviation between the laser beam L and the measurement beam S is adjusted without the use of a guide lights), 
Changing the deviation of the optical axis would also change the deviation between the irradiation positions.
Figure 13 provides a full chart on each step on how the alignment is measured and occurs from steps S101 to S106.

Sakai modified with Sakurai fails to teach:
processing guide light, and measurement guide light with which a surface of a workpiece is irradiated,
wherein the processing light and the processing guide light are emitted from a first source, and the measurement light and the measurement guide light are emitted from a second source different from the first source, and recording a deviation amount between an irradiation position of the processing guide light and an irradiation position of the measurement guide light, as a deviation amount of an initial adjustment position; and in second and subsequent optical adjustments, adjusting a deviation amount between the irradiation position of the processing guide light and the irradiation position of the measurement guide light so as to be equal to the deviation amount of the initial adjustment position.
Murakami teaches a laser processing apparatus wherein:
a machining light which is focused on the focus position on the machining surface of the workpiece (Paragraph 46)
a visible guide light (Paragraph 5) which is focused on the focus point of the machining surface of the workpiece (Paragraph 55)
the position of the lens is controlled based on the respective correlation data so that the focus position of the machining light on the machining surface of the workpiece coincides with the focus 
the positional deviations occur due to the machining light and the guide light having different chromatic aberrations due to having different wavelengths (Paragraph 49)
a data calculation unit calculates a lens position based on the wavelength of the guide light and the wavelength of the machining lens (Paragraph 70-72)
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sakai as modified with Murakami and to have added a guide light of a different wavelength which would irradiate across the same optical path as the processing light. This would be done for purpose of correcting the focus point of the processing light to be exactly as desired (Murakami Paragraph 5) and further to set the respective correlation data for the focus position of the processing light (Murakami Paragraph 55) as to compensate for the effects of chromatic aberration due to having different wavelengths (Murakami Paragraph 49).
Further, due to the measuring light of Sakai having a different optical path and having a different collimating lens than the processing light, a second guide light of differing wavelength with the measuring light would have been added which would have traveled along the optical path of the measuring light purpose of correcting the focus point of the processing light to be exactly as desired and further to set the respective correlation data for the focus position of the processing light as to compensate for the effects of chromatic aberration due to having different wavelengths.
While this addresses the issue of axial chromatic aberration, it does not solve the issue of lateral chromatic aberration as SAKURAI teaches that deviations between optical axes of the processing light and the measuring light could result in inaccurate measurement of the depth of the keyhole (Paragraph 5). Lateral chromatic aberration is known in the art as differing wavelengths of light having differing refraction and thus causing each wavelength to have a slightly different height on the image plane as evidenced by Walker (Lateral Color, 2008, SPIE, Excerpt from Optical Engineering Fundamentals Second 
However, Walker also provides evidence that the refraction of the wavelength, which causes the chromatic aberration, varies as a function of wavelength. As such, it would be obvious to set the wavelength of the two respective guide lights so that the deviation amount between the guide light of the processing light and the guide light of the measuring light due to lateral chromatic aberration would be equal to the deviation between the processing light and measurement light due to lateral chromatic aberration. This would be done as the guide lights as visible (Murakami Paragraph 5) while the processing light is not and so this deviation can be corrected manually similarly to how the operator in Murakami can teach the robot the correct focus position. 
Logically, the first step in this process would be to align the process light and the measurement light using the method taught by SAKURAI with the remaining deviation being measured based on the deviation between the two guide lights (which the operator could easily measure due to the two lights being visible). After this measurement is taken, the process light and measurement light would be further adjusted based on the remaining deviation measured by the two guide lights.
Furthermore, while Sakai modified with Murakmi does not directly teach that the laser oscillator emits both the processing laser light and processing laser guide light and that the measurement unit emits both the measurement light and the measurement guide light, it would have been obvious to one of ordinary skill to simply synthesized the processing light and the measurement light with their respective guide lights before outputting them as evidenced by the guide laser units 871 and 872 which are synthesized by dichroic mirror 874 in Column 43 Lines 30-37 of Sato (US 6881925 B1) as the MPEP teaches that making something integral is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results. MPEP2144.04V.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/F.J.W./               Examiner, Art Unit 3761           

/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761